Exhibit 10.4

  

December 15, 2016

 

Mercantile Bank of Michigan

310 Leonard St. NW

Grand Rapids, Michigan 49504

 

 

Re: First Amendment to Employment Agreement dated November 19, 2015

  

Ladies and Gentlemen:

 

This letter confirms our agreement reached today regarding the Employment
Agreement dated as of November 19, 2015, by and between you and me (the
"Employment Agreement"). We have agreed that, effective January 1, 2017, all
references in the Employment Agreement to my title as Senior Vice President,
West Region President of Mercantile Bank of Michigan (the "Bank") are amended to
refer to President of the Bank.

 

Further, any adjustments to my Base Cash Compensation on or after January 1,
2017 will be made by the Chief Executive Officer of the Bank.

 

Except as specifically amended by this letter, all of the terms of the
Employment Agreement remain in full force and effect. This letter may be
executed in counterparts, and is governed by Michigan law.

 

 

 

 

/s/ Raymond E. Reitsma

 

 

 

Raymond E. Reitsma

 

 

 

MERCANTILE BANK OF MICHIGAN

 

By: /s/ Lonna Wiersma               

 

     Its: SVP – HR Director          

 

 

 